               Case 4:20-cv-07810-JSW Document 77 Filed 01/12/21 Page 1 of 3




1    JOHN R. READ (DC Bar #419373)
     john.read@doj.gov
2    MEAGAN K. BELLSHAW (CA Bar #257875)
3    meagan.bellshaw@usdoj.gov
     CORY BRADER LEUCHTEN (NY Bar # 5118732)
4    cory.leuchten@usdoj.gov
     United States Department of Justice, Antitrust Division
5    450 Fifth Street, NW, Suite 4000
6    Washington, DC 20530
     Telephone: (202) 307-0468
7    Facsimile: (202) 514-7308
8
     Attorneys for Plaintiff United States
9
10
11                               UNITED STATES DISTRICT COURT
12                            NORTHERN DISTRICT OF CALIFORNIA
13
                                           OAKLAND DIVISION
14
15    UNITED STATES OF AMERICA,                                Case No.: 4:20-cv-07810-JSW

16                         Plaintiff
                                                               JOINT STIPULATION OF
                      v.
17                                                             DISMISSAL

18
      VISA INC. and PLAID INC.,
19
20                          Defendants.

21
22          In view of Visa Inc.’s and Plaid Inc.’s decision to terminate their Agreement and Plan of
23   Merger dated January 12, 2020, that was the subject of this litigation, and pursuant to Federal
24
     Rule of Civil Procedure 41(a)(1)(A)(ii), the Parties file this stipulation of dismissal, signed by all
25
     parties that have appeared, stipulating and agreeing to dismissal of this action without prejudice.
26
27
28

                                                   1
     JO INT S TIPULATIO N O F DISMISSAL                                        Case No. 4:20-cv-07810-JSW
              Case 4:20-cv-07810-JSW Document 77 Filed 01/12/21 Page 2 of 3




1    SO STIPULATED:
2     Dated: January 12, 2021                         /s/ John R. Read
                                              JOHN R. READ
3                                             U.S. Department of Justice
4                                             Antitrust Division
                                              450 Fifth Street N.W., Suite 4000
5                                             Washington, D.C. 20530
                                              Tel.: (202) 307-0468
6                                             Email: john.read@usdoj.gov
7                                             Attorney for Plaintiff United States

8
9     Dated: January 12, 2021                         /s/ Steven C. Sunshine
                                              STEVEN C. SUNSHINE
10
                                              Skadden, Arps, Slate, Meagher & Flom LLP
11                                            1440 New York Avenue, NW
                                              Washington, DC 20005
12                                            Tel: (202) 371-7000
                                              Email: steve.sunshine@skadden.com
13
                                              Attorney for Defendant Visa Inc.
14
15
      Dated: January 12, 2021                         /s/ Jonathan M. Jacobson
16                                            JONATHAN M. JACOBSON
17                                            Wilson Sonsini Goodrich & Rosati
                                              1301 Avenue of the Americas, 40th Floor
18                                            New York, NY 10019
                                              Tel: (212) 497-7758
19                                            Email: jjacobson@wsgr.com
20                                            Attorney for Defendant Plaid Inc.

21
22
23
24
25
26
27
28

                                          2
     JO INT S TIPULATIO N O F DISMISSAL                            Case No. 4:20-cv-07810-JSW
               Case 4:20-cv-07810-JSW Document 77 Filed 01/12/21 Page 3 of 3




1                                       ATTORNEY ATTESTATION
2           I, John R. Read, am the ECF user whose identification and password are being used to file
3    the JOINT STIPULATION OF DISMISSAL. In compliance with Local Rule 5-1(i)(3), I hereby
4    attest that all signatories hereto concur in this filing.
5                                                      /s/ John R. Read
                                                            JOHN R. READ
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      3
     JO INT S TIPULATIO N O F DISMISSAL                                     Case No. 4:20-cv-07810-JSW
